March 24, 1902. The opinion of the Court was delivered by
The facts in this case are so very similar to those in the case of Carolina Grocery Co. v. W.W. Moore, which was heard at the same time with this case, that it is not deemed necessary to do more than state the point of difference between the two cases. This was also an action upon two promissory notes and an account for goods sold and delivered, and the complaint contained the following verification: "State of South Carolina, County of Charleston. Personally appeared before me, Leland Moore, who, being duly sworn, deposes and says that he is a member of the firm of Wm. E. Holmes  Co., plaintiffs in the above action; that he has read the foregoing complaint, and the allegations therein are true of his own knowledge. Leland Moore. Sworn to before me, this 4th day of May, A.D. 1901. Walter Beckan, [L.S.] Notary Public S.C."
The only question raised in this appeal which has not already been considered and disposed of in the case of Carolina Grocery Co. v. W.W. Moore, is whether the said verification is sufficient; appellant contending that it is not sufficient because Leland Moore, one of the plaintiffs, could not verify the complaint, when his attorney resided in Barnwell County and he in Charleston County. This exception is not well taken. Sec. 178 of the Code of Civil Procedure provides: "The verification * * * must be by the affidavit of the party, or if there be several parties united in interest and pleading together, by one at least of such parties acquainted with the facts, if such party be within the county where the attorney resides, and capable of making the affidavit, c." This provision, upon which appellant relies in his contention, does not restrict a party to a suit in verifying his own pleadings, but merely provides that he must verify, leaving *Page 184 
unaffected the general principle that a party may always verify his own pleadings.
The judgment of the Circuit Court is affirmed.